Bigelow, C. J.
Looking at this case in a light most favorable to the claim of the plaintiff, it is clear that he cannot maintain his action. If, as he contends, there was a privity of contract between himself and the defendants, it existed solely by virtue of the agreement which was made with them by his agents, the Eliot Bank. On referring to that agreement, it appears that the defendants were not to be held liable for the amount contained in any packages of money which should be received by them, and which should fall short of the amount with which they were marked when they came into their hands, but that the Eliot Bank was to be responsible therefor to the defendants. It was under this contract that the defendants acted in receiving the plaintiff’s money, and he has ratified and affirmed it by bringing this action, which he can sustain only by showing that the Eliot Bank acted in his behalf in sending money to the defendants for redemption. The plaintiff, then, is in this position • He cannot hold the defendants liab e for the *191alleged loss of the money, because Ms agents have agreed that they shall not be held responsible therefor. He cannot hold the Eliot Bank, because he has by his own express agreement stipulated that Ms money shall remain at his own risk while it is in the hands of the assorting bank. If, therefore, the plaintiff is without remedy, it is because he has shut himself off by his own voluntary agreement.

Exceptions overruled.